

EXHIBIT 10.16
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
January 11, 2013, by and between SAN JOSE WATER COMPANY a California
corporation, (each individually and collectively a “Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 1, 2012, as amended from time to time (“Credit Agreement”).


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.
Section 4.9. (a) is hereby deleted in its entirety, and the following
substituted therefor:



“(a) Funded Debt. Funded Debt shall not exceed 66-2/3% of Total Capitalization.
“Funded Debt” shall mean all funded debt of SAN JOSE WATER COMPANY excluding
borrowings on the bank line of credit. “Total Capitalization” shall mean as of
any
date the sum of (i) net worth plus (ii) Funded Debt.”


2.
Section 4.9. (b) is hereby deleted in its entirety, and the following
substituted therefor:



“(b) Interest Coverage Ratio. Interest Coverage Ratio, defined as the sum of net
profit before taxes plus interest expense divided by interest expense (net of
capitalized interest expense), not less than 1.75:1.0 as of each calendar
quarter end on a rolling 4-quarter basis.”


3.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


4.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.







--------------------------------------------------------------------------------



SAN JOSE WATER COMPANY
WELLS FARGO BANK,
 
   NATIONAL ASSOCIATION
 
 
By: /s/ W. Richard Roth
By: /s/ Anthony White
   W. Richard Roth, President
   Anthony White, Senior Vice President
 
 
By: /s/ James P. Lynch  
 
   James P. Lynch, Chief Financial Officer
 




